      Case 4:19-cr-00037-BSM Document 124 Filed 10/18/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT                              FILED
            FOR THE EASTERN DISTRICT OF ARKANSAS' 5 r~JN9l~7;-~~rcouRr .
                      WESTERN DIVISION                         T ARKANSAS
                                                      OCT 1 8 2019
UNITED STATES OF AMERICA                      JAffEs WM
                                             By:--:_""~
vs.                                NO. 4:19-CR-037-06 BSM                                 /Ji...PCLf:RI{



TERRI BLEVINS

                                         ORDER

       Federal criminal charges pending in the United States District Court for the Eastern

District of Arkansas require the appearance of the above-named Defendant for a

bond/detention hearing following his/her posting bond or otherwise arranging terms of

release from the custody of the federal, state, county, or local custodial authority (the

"custodial authority").

       IT IS THEREFORE ORDERED that the U. S. Marshal shall file a Detainer with the

appropriate custodial authority which, along with this Order, shall constitute a hold on the

above-named Defendant.

       IT IS FURTHER ORDERED that, upon notification by the custodial authority that

the above-named Defendant has made arrangements for his/her release on the criminal

charges, the United States Marshal shall assume custody of the above-named Defendant

and transport him/her to the United States District Court for the Eastern District of

Arkansas.

       IT IS SO ORDERED, this 18th day of October, 2019.


                                          UNI4~J(IDGE
